NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

Principal Amount: $282,000.00 Issue Date: July 8, 2019

Purchase Price: $253,800.00

Original Issue Discount: $28,200.00

 

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, ETHEMA HEALTH CORPORATION, a Colorado corporation
(hereinafter called the “Borrower” or “Company”) (Trading Symbol: GRST), hereby
promises to pay to the order of LABRYS FUND, LP, a Delaware limited partnership,
or registered assigns (the “Holder”) the sum of US$282,000.00, together with any
interest as set forth herein, on January 8, 2020 (the “Maturity Date”), and to
pay interest on the unpaid principal balance hereof at the rate of ten percent
(10%) (the “Interest Rate”) per annum from the date hereof (the “Issue Date”)
until the same becomes due and payable, whether at maturity or upon acceleration
or by prepayment or otherwise. In connection with the issuance of this
convertible promissory note (the “Note”), the Borrower shall, on the Issue Date,
issue 2,700,000 shares of common stock (the “Returnable Shares”) to Holder as a
commitment fee, provided, however, the Returnable Shares must be returned to the
Borrower’s treasury if the Note is fully repaid and satisfied prior to the date
which is one hundred eighty (180) calendar days following the Issue Date,
subject further to the terms and conditions of this Note.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note which is not
paid when due shall bear interest at the rate of the lesser of (i) eighteen
percent (18%) per annum or (ii) the maximum amount allowed by law from the due
date thereof until the same is paid (the “Default Interest”). Interest shall
commence accruing on the date that the Note is fully paid and shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into common stock, $0.01 par
value per share (the “Common Stock”) in accordance with the terms hereof) shall
be made in lawful money of the United States of America.

 

All payments shall be made at such address as the Holder shall hereafter give to
the Borrower by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in that certain Securities Purchase Agreement dated the date hereof, pursuant to
which this Note was originally issued (the “Purchase Agreement”).

 

This Note carries an original issue discount of $28,200.00 (the “OID”), to cover
the Holder’s accounting fees, due diligence fees, monitoring, and/or other
transactional costs incurred in connection with the purchase and sale of the
Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $253,800.00, computed as follows: the
Principal Amount minus the OID.

 

 



 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following terms shall also apply to this Note:

 

Article I. CONVERSION RIGHTS

 

1.1  Conversion Right. The Holder shall have the right, in its sole and absolute
discretion, from time to time, and at any time on or following the date of this
Note and ending on the later of (i) the Maturity Date and (ii) the date of
payment of the Default Amount (as defined in Article III) pursuant to Section
1.6(a) or Article III, each in respect of the remaining outstanding principal
amount of this Note to convert all or any part of the outstanding and unpaid
principal amount of this Note into fully paid and non-assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the Conversion Price (as defined
below) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder (up to a maximum of 9.99%) upon, at the election of the
Holder, not less than 61 days’ prior notice to the Borrower, and the provisions
of the conversion limitation shall continue to apply until such 61st day (or
such later date, as determined by the Holder, as may be specified in such notice
of waiver). The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to the Borrower by the Holder in
accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 11:59 p.m., New York, New
York time on such conversion date (the “Conversion Date”).

 

The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion, plus (2) at the Holder’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, provided however, that the Borrower shall have the right to pay
any or all interest in cash, plus (3) at the Holder’s option, Default Interest,
if any, on the amounts referred to in the immediately preceding clauses (1)
and/or (2), plus (4) any Additional Principal for such Conversions, plus (5) at
the Holder’s option, any amounts owed to the Holder pursuant to any other
provision of this Note, all subject to the 4.99% (or up to 9.99% if increased as
provided above) limitation discussed above.

 

1.2  Conversion Price.

 

(a)    Calculation of Conversion Price. Subject to the adjustments described
herein, the conversion price (the “Conversion Price”) shall equal the lesser of
(i) 60% multiplied by the lowest Trading Price (as defined below) (representing
a discount rate of 40%) during the previous thirty (30) Trading Day period
ending on the latest complete Trading Day prior to the date of this Note and
(ii) the Alternate Conversion Price (as defined herein)(subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The “Alternate Conversion
Price” shall mean 60% multiplied by the Market Price (as defined herein)
(representing a discount rate of 40%). “Market Price” means the lowest Trading
Price (as defined below) for the Common Stock during the thirty (30) Trading Day
period ending on the latest complete Trading Day prior to the Conversion Date.
“Trading Price” means, for any security as of any date, the lesser of: (i) the
lowest trade price on the OTC Pink, OTCQB, or applicable trading market (the
“OTC Market”) as reported by a reliable reporting service (“Reporting Service”)
designated by the Holder or, if the OTC Market is not the principal trading
market for such security, the trading price of such security on the principal
securities exchange or trading market where such security is listed or traded
or, if no trading price of such security is available in any of the foregoing
manners, the average of the trading prices of any market makers for such
security that are listed in the “pink sheets” by the National Quotation Bureau,
Inc., or (ii) the lowest closing bid price on the OTC Market as reported by a
Reporting Service designated by the Holder or, if the OTC Market is not the
principal trading market for such security, the closing bid price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc. If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Price is required in order to determine the
Conversion Price of such Notes. “Trading Day” shall mean any day on which the
Common Stock is tradable for any period on the OTC Market or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. The Borrower shall be responsible for the fees of its transfer
agent and all DTC fees associated with any such issuance. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. Holder shall be entitled to
deduct $850.00 from the conversion amount in each Notice of Conversion to cover
Holder’s deposit fees associated with each Notice of Conversion.

 

 



 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) transaction, in
which any 3rd party has the right to convert monies owed to that 3rd party (or
receive shares pursuant to a settlement or otherwise) at a discount to market
greater than the Alternate Conversion Price in effect at that time (prior to all
other applicable adjustments in the Note), then the Alternate Conversion Price
shall be automatically adjusted to such greater discount percentage (prior to
all applicable adjustments in this Note) until this Note is no longer
outstanding. Each time, while this Note is outstanding, the Borrower enters into
a Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or of a replacement promissory note), or Section 3(a)(10)
transaction, in which any 3rd party has a look back period greater than the look
back period in effect under the Note at that time, then the Holder’s look back
period shall automatically be adjusted to such greater number of days until this
Note is no longer outstanding. The Borrower shall give written notice to the
Holder, with the adjusted Alternate Conversion Price and/or adjusted look back
period (each adjustment that is applicable due to the triggering event), within
one (1) business day of an event that requires any adjustment described in the
two immediately preceding sentences.

The Conversion Price is subject to full ratchet anti-dilution in the event that
the Company issues any common stock at a per share price lower than the
Conversion Price (each a “Dilutive Price”) then in effect, provided, however,
that Holder shall have the sole discretion in deciding whether to utilize such
Dilutive Price instead of the Conversion Price otherwise in effect at the time
of the respective conversion.

 

(b)       Adjustment to Conversion Price. At any time after the Issue Date, (i)
if in the case that the Borrower’s Common Stock is not deliverable by DWAC
(including if the Borrower’s transfer agent has a policy prohibiting or limiting
delivery of shares of the Borrower’s Common Stock specified in a Notice of
Conversion), (ii) if the Borrower ceases to be a reporting company pursuant or
subject to the Exchange Act, (iii) if the Borrower loses a market (including the
OTCBB, OTCQB or an equivalent replacement exchange) for its Common Stock, (iv)
if the Borrower fails to maintain its status as “DTC Eligible” for any reason,
(v) if the Conversion Price is less than one cent ($0.01), (vi) if the Note
cannot be converted into free trading shares on or after six months from the
Issue Date, (vii) if at any time the Borrower does not maintain or replenish the
Reserved Amount (as defined herein) within three (3) business days of the
request of the Holder, (viii) if the Borrower fails to maintain the listing of
the Common Stock on at least one of the OTC Markets or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq Small Cap Market, the New York
Stock Exchange, or the NYSE MKT, (ix) if the Borrower fails to comply with the
reporting requirements of the Exchange Act; the reporting requirements necessary
to satisfy the availability of Rule 144 to the Holder or its assigns, including
but not limited to the timely fulfillment of its filing requirements as a
fully-reporting issuer registered with the SEC, the requirements for XBRL
filings, the requirements for disclosure of financial statements on its website,
(x) if the Borrower effectuates a reverse split of its Common Stock without
twenty (20) days prior written notice to the Holder, (xi) if OTC Markets changes
the Borrower’s designation to ‘No Information’ (Stop Sign), ‘Caveat Emptor’
(Skull and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark
Sign), (xii) the restatement of any financial statements filed by the Borrower
with the SEC for any date or period from two years prior to the Issue Date of
this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note or the Purchase Agreement, (xiii) any cessation of trading of the
Common Stock on at least one of the OTC Markets or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq Small Cap Market, the New York
Stock Exchange, or the NYSE MKT, and such cessation of trading shall continue
for a period of five consecutive (5) Trading Days, and/or (xiv) the Borrower
loses the “bid” price for its Common Stock ($0.0001 on the “Ask” with zero
market makers on the “Bid” per Level 2), and/or (xv) if the Holder is notified
in writing by the Company or the Company’s transfer agent that the Company does
not have the necessary amount of authorized and issuable shares of Common Stock
available to satisfy the issuance of Shares pursuant to a Conversion Notice,
then the Holder shall be entitled to increase, by 12% for each occurrence,
cumulative or otherwise, the discount to the Conversion Price shall apply for
all future conversions under the Note. The Holder maintains the option and sole
discretion to increase by Five Thousand and No/100 United States Dollars
($5,000) per each occurrence described above (under Holder’s and Borrower’s
expectation that any principal amount increase will tack back to the Issue Date)
the principal amount of the Note instead of applying further discounts to the
Conversion Price. Under no circumstances shall the principal amount exceed an
additional Twenty Five Thousand and No/100 United States Dollars ($25,000) or
the Conversion Price be less than 30% multiplied by the Market Price due to
cumulative effect.

 

(c)        DTC Chill. If in the case that the Borrower’s Common Stock is
“chilled” for deposit into the DTC system and only eligible for clearing
deposit, then an additional 15% discount to the Conversion Price shall apply for
all future conversions under all Notes while the “chill” is in effect. 

 

(d)       [Intentionally Omitted].

 

(e)        Par Value Adjustments. To the extent the Conversion Price of the
Borrower’s Common Stock closes below the par value per share, the Borrower will
take all steps necessary to solicit the consent of the stockholders to reduce
the par value to the lowest value possible under law. The Borrower agrees to
honor all conversions submitted pending this adjustment, provided, however, that
the Holder, in its sole and absolute discretion may elect to instead to set the
Conversion Price to par value for such Conversion(s) and the Conversion Amount
for such Conversion(s) shall be increased to include Additional Principal, where
“Additional Principal” means such additional amount to be added to the
Conversion Amount to the extent necessary to cause the number of Conversion
Shares issuable upon such Conversion(s) to equal the same number of Conversion
Shares as would have been issued had the Conversion Price not been set to par
value pursuant to this Section 1.2(e).

 

 



 

(f)       Conversion Price During Major Announcements. Notwithstanding anything
contained in the preceding section to the contrary, in the event the Borrower
(i) makes a public announcement that it intends to consolidate or merge with any
other corporation (other than a merger in which the Borrower is the surviving or
continuing corporation and its capital stock is unchanged) or sell or transfer
all or substantially all of the assets of the Borrower or (ii) any person, group
or entity (including the Borrower) publicly announces a tender offer to purchase
50% or more of the Borrower's Common Stock (or any other takeover scheme) (the
date of the announcement referred to in clause (i) or (ii) is hereinafter
referred to as the "Announcement Date"), then the Conversion Price shall,
effective upon the Announcement Date and continuing through the Adjusted
Conversion Price Termination Date (as defined below), be equal to the lower of
(x) the Conversion Price which would have been applicable for a Conversion
occurring on the Announcement Date and (y) the Conversion Price that would
otherwise be in effect. From and after the Adjusted Conversion Price Termination
Date, the Conversion Price shall be determined as set forth in this Section. For
purposes hereof, "Adjusted Conversion Price Termination Date" shall mean, with
respect to any proposed transaction or tender offer (or takeover scheme) for
which a public announcement as contemplated by this Section has been made, the
date upon which the Borrower (in the case of clause (i) above) or the person,
group or entity (in the case of clause (ii) above) consummates or publicly
announces the termination or abandonment of the proposed transaction or tender
offer (or takeover scheme) which caused this Section 1.2(d) to become operative.

 

(g)                Pro Rata Conversion; Disputes. In the event of a dispute as
to the number of shares of Common Stock issuable to the Holder in connection
with a conversion of this Note, the Borrower shall issue to the Holder the
number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 4.13.

 

1.3  Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note issued pursuant to the Purchase Agreement. The Borrower is required at
all times to have authorized and reserved five (5) times the number of shares
that is actually issuable upon full conversion of the Note (based on the
Conversion Price of the Notes in effect from time to time) (the “Reserved
Amount”). Initially, the Company will instruct the Transfer Agent to reserve
45,000,000 shares of common stock in the name of the Holder for issuance upon
conversion hereof. The Reserved Amount shall be increased from time to time in
accordance with the Borrower’s obligations pursuant to Section 3(d) of the
Purchase Agreement. The Borrower represents that upon issuance, such shares will
be duly and validly issued, fully paid and non-assessable. In addition, if the
Borrower shall issue any securities or make any change to its capital structure
which would change the number of shares of Common Stock into which the Notes
shall be convertible at the then current Conversion Price, the Borrower shall at
the same time make proper provision so that thereafter there shall be a
sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of the outstanding Notes. If, at any time the
Borrower does not maintain the Reserved Amount, subject to a five (5) day cure
period, it will be considered an Event of Default under Section 3.2 of the Note,
and the then outstanding principal due under this Note shall increase by Fifteen
Thousand and No/100 United States Dollars ($15,000).

 

The Borrower (i) acknowledges that it has irrevocably instructed its transfer
agent to issue certificates for the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.
Notwithstanding the foregoing, in no event shall the Reserved Amount be lower
than the initial Reserved Amount.

  

1.4  Method of Conversion.

 

(a)    Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time on or following the
Issue Date, by (A) submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 11:59 p.m., New York, New York time) and (B) subject to
Section 1.4(b), surrendering this Note at the principal office of the Borrower.

 

(b)   Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

 



 

(c)         Book Entry upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(d)    Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(e)   Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section 1.4, the Borrower shall issue and deliver
or cause to be issued and delivered to or upon the order of the Holder
certificates for the Common Stock issuable upon such conversion within three (3)
business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note)
in accordance with the terms hereof and the Purchase Agreement.

 

(f)    Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before
11:59 p.m., New York, New York time, on such date.

 

(g)    Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its commercially reasonable best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system.

  

(i)   Failure to Deliver Common Stock Prior to Delivery Deadline. Without in any
way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Note is not delivered by the
Deadline (other than a failure due to the circumstances described in Section 1.3
above, which failure shall be governed by such Section) the Borrower shall pay
to the Holder $2,000 per day in cash, for each day beyond the Deadline that the
Borrower fails to deliver such Common Stock until the Borrower issues and
delivers a certificate to the Holder or credit the Holder's balance account with
OTC for the number of shares of Common Stock to which the Holder is entitled
upon such Holder's conversion of any Conversion Amount (under Holder's and
Borrower's expectation that any damages will tack back to the Issue Date). Such
cash amount shall be paid to Holder by the fifth day of the month following the
month in which it has accrued or, at the option of the Holder (by written notice
to the Borrower by the first day of the month following the month in which it
has accrued), shall be added to the principal amount of this Note, in which
event interest shall accrue thereon in accordance with the terms of this Note
and such additional principal amount shall be convertible into Common Stock in
accordance with the terms of this Note. The Borrower agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, and interference with such conversion right are difficult
if not impossible to qualify. Accordingly the parties acknowledge that the
liquidated damages provision contained in this Section 1.4(i) are justified. 

 

 



 

(j)                 Rescindment of a Notice of Conversion.  If (i) the Borrower
fails to respond to Holder within one (1) business day from the Conversion Date
confirming the details of Notice of Conversion, (ii) the Borrower fails to
provide any of the shares of the Borrower’s Common Stock requested in the Notice
of Conversion within two (2) business days from the Conversion Date specified
therein, (iii) the Holder is unable to procure a legal opinion required to have
the shares of the Borrower’s Common Stock issued unrestricted and/or deposited
to sell for any reason related to the Borrower’s standing, (iv) the Holder is
unable to deposit the shares of the Borrower’s Common Stock requested in the
Notice of Conversion for any reason related to the Borrower’s standing, (v) at
any time after a missed Deadline, at the Holder’s sole discretion, (vi) if,
within three (3) business days of the transmittal of the Notice of Conversion to
the Borrower, the Common Stock has a closing bid which is 5% or lower than that
set forth in the Notice of Conversion, or (vii) if OTC Markets changes the
Borrower's designation to ‘Limited Information’ (Yield), ‘No Information’ (Stop
Sign), ‘Caveat Emptor’ (Skull & Crossbones), ‘OTC’, ‘Other OTC’ or ‘Grey Market’
(Exclamation Mark Sign) or other trading restriction on the day of or any day
after the Conversion Date, then the Holder maintains the option and sole
discretion to rescind the applicable Notice of Conversion (“Rescindment”)
pursuant to which such Conversion Shares were issuable with a “Notice of
Rescindment.” This Note shall remain convertible before and after the Maturity
Date hereof until this Note is repaid or converted in full.

 

1.5  Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Purchase
Agreement). Except as otherwise provided in the Purchase Agreement (and subject
to the removal provisions set forth below), until such time as the shares of
Common Stock issuable upon conversion of this Note have been registered under
the Act or otherwise may be sold pursuant to Rule 144 without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of
this Note that has not been so included in an effective registration statement
or that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be
reasonably accepted by the Borrower so that the sale or transfer is effected or
(ii) in the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold. In the event that the Borrower does not
accept the opinion of counsel provided by the Buyer with respect to the transfer
of Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 3.2 of the Note.

 

1.6  Effect of Certain Events.

 

(a)    Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Borrower shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Article
III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person” shall mean
any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.



 

 

 

(b)   Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not affect any transaction described in this Section 1.6(b)
unless (a) it first gives, to the extent practicable, thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Borrower) assumes by written instrument the obligations of this Section
1.6(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

(c)    Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(d)   Adjustment Due to Dilutive Issuance. If, at any time when any Notes are
issued and outstanding, the Borrower issues or sells, or in accordance with this
Section 1.6(d) hereof is deemed to have issued or sold, except for shares of
Common Stock issued directly to vendors or suppliers of the Borrower in
satisfaction of amounts owed to such vendors or suppliers (provided, however,
that such vendors or suppliers shall not have an arrangement to transfer, sell
or assign such shares of Common Stock prior to the issuance of such shares), any
shares of Common Stock for no consideration or for a consideration per share
(before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) less than the Conversion Price
in effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the Conversion Price will be reduced to the amount of the
consideration per share received by the Borrower in such Dilutive Issuance.

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

(e)    Purchase Rights. If, at any time when any Notes are issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Note will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

 



 

(f)    Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 

1.7  [Intentionally Omitted].

 

1.8  Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the third (3rd) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.

 

1.9  Prepayment. Subject to the terms of this Note, and provided that an Event
of Default has not occurred under this Note, the Borrower may prepay the amounts
outstanding hereunder pursuant to the following terms and conditions:

 

(a)    At any time during the period beginning on the Issue Date and ending on
the date which is one hundred eighty (180) calendar days following the Issue
Date, the Borrower shall have the right, exercisable on not less than three (3)
Trading Days prior written notice to the Holder of the Note, to prepay the
outstanding Note in full by making a payment to the Holder of an amount in cash
equal to the sum of: (i) the then outstanding principal amount of this Note plus
(ii) accrued and unpaid interest on the unpaid principal amount of this Note
plus (iii) Default Interest, if any, in accordance with Article III, plus (iv)
any Additional Principal, plus (v) at the Holder’s option, any amounts owed to
the Holder pursuant to any other provision of this Note, plus (vi) $750.00 to
reimburse Holder for the fees associated with the Returnable Shares.

 

(b) After the expiration of one hundred eighty (180) calendar days following the
date of the Note, the Borrower shall have no right of prepayment.

 

Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the applicable
prepayment amount to or upon the order of the Holder as specified by the Holder
in writing to the Borrower at least one (1) business day prior to the Optional
Prepayment Date.

 

Upon confirmation by Holder that the prepayment has been received by the Holder
and that all amounts outstanding under this Note are paid in full, the Holder
shall return the Returnable Shares back to the Company’s treasury. If the
Borrower delivers an Optional Prepayment Notice and fails to pay the applicable
prepayment amount due to the Holder of the Note within two (2) business days
following the Optional Prepayment Date, then the Borrower shall forever forfeit
its right to prepay any part of the Note pursuant to this Section 1.9 and the
Holder shall no longer be required to return the Returnable Shares to the
Borrower under any circumstances.

 

Article II. CERTAIN COVENANTS

 

2.1  Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

 



 

2.2  [Intentionally Omitted].

 

2.3  Borrowings; Liens. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, create,
incur, assume guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any person, firm, partnership, joint
venture or corporation, except by the endorsement of negotiable instruments for
deposit or collection, or suffer to exist any liability for borrowed money,
except (a) borrowings in existence or committed on the date hereof and of which
the Borrower has informed Holder in writing prior to the date hereof, (b)
indebtedness to trade creditors financial institutions or other lenders incurred
in the ordinary course of business, (c) borrowings, the proceeds of which shall
be used to repay this Note, or (ii) enter into, create or incur any liens,
claims or encumbrances of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom, securing any indebtedness occurring after the date hereof.

  

2.4  Sale of Assets. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, sell,
lease or otherwise dispose of any significant portion of its assets outside the
ordinary course of business (except with respect to 810 Andrews Ave., Delray
Beach, FL 33483). Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5  Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $100,000.

 

2.6  Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is
outstanding, the Borrower shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0)
Transaction”). In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(l0)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than Fifteen
Thousand Dollars ($15,000), will be assessed and will become immediately due and
payable to the Holder at its election in the form of a cash payment or added to
the balance of this Note (under Holder's and Borrower's expectation that this
amount will tack back to the Issue Date).

 

2.7  Preservation of Existence, etc. The Borrower shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
(other than dormant Subsidiaries that have no or minimum assets) to become or
remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

 

2.8  Non-circumvention. The Borrower hereby covenants and agrees that the
Borrower will not, by amendment of its Certificate or Articles of Incorporation
or Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder.

 

2.9      Charter. So long as the Borrower shall have any obligations under this
Note, the Borrower shall not amend its charter documents, including without
limitation its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the Holder.

 

2.10       Repayment from Proceeds. While any portion of this Note is
outstanding, if the Company receives cash proceeds from any source or series of
related or unrelated sources, including but not limited to, from payments from
customers, the issuance of equity or debt, the conversion of outstanding
warrants of the Borrower, the issuance of securities pursuant to an equity line
of credit of the Borrower or the sale of assets, the Borrower shall, within one
(1) business day of Borrower’s receipt of such proceeds, inform the Holder of
such receipt, following which the Holder shall have the right in its sole
discretion to require the Borrower to immediately apply up to 50% of such
proceeds to repay all or any portion of the outstanding amounts owed under this
Note, provided, further, that this Section 2.10 shall only apply after the
convertible promissory note issued by the Company on December 1, 2017, in the
original principal amount of $1,650,000, is extinguished. Failure of the
Borrower to comply with this provision shall constitute an Event of Default. In
the event that such proceeds are received by the Holder prior to the Maturity
Date, the required prepayment shall be subject to the terms of Section 1.9
herein.

 

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1  Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise. Any amount of principal on this Note which is
not paid when due shall bear interest at the rate of Eighteen percent (18%) per
annum from the due date thereof until the same is paid (“Default Interest”).

 

 



 

3.2  Conversion and the Shares. The Borrower fails to reserve the Reserved
Amount required for Holder at all times, issue shares of Common Stock to the
Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for two (2)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty eight (48) hours of a demand from the Holder.  

 

3.3  Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement.

 

3.4  Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.

 

3.5  Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors or commence proceedings for its
dissolution, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be appointed for the Borrower or for a substantial
part of its property or business without its consent and shall not be discharged
within sixty (60) days after such appointment. 

 

3.6        Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower, or the Borrower admits
in writing its inability to pay its debts generally as they mature, or have
filed against it an involuntary petition for bankruptcy relief, all under
federal or state laws as applicable or the Borrower admits in writing its
inability to pay its debts generally as they mature, or have filed against it an
involuntary petition for bankruptcy relief, all under international, federal or
state laws as applicable.

 

3.7      Liquidation. Any dissolution, liquidation, or winding up of Borrower or
any substantial portion of its business.

 

3.8     Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.9    Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.10        Cross-Default.  Notwithstanding anything to the contrary contained
in this Note or the other related or companion documents, a breach or default by
the Borrower of any covenant or other term or condition contained in any of the
Other Agreements (as defined herein), after the passage of all applicable notice
and cure or grace periods, shall, at the option of the Holder, be considered a
default under this Note and the Other Agreements, in which event the Holder
shall be entitled (but in no event required) to apply all rights and remedies of
the Holder under the terms of this Note and the Other Agreements by reason of a
default under said Other Agreement or hereunder. “Other Agreements” means,
collectively, all agreements and instruments between, among or by: (1) the
Borrower, and (2) the Holder or any other third party, including, without
limitation, promissory notes; provided, however, the term “Other Agreements”
shall not include this Note. Each of the loan transactions will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of Borrower to the Holder.

 

 



 

3.11 Funding Window. The Borrower agrees that it will not enter into a similar
type financing transaction (e.g. convertible promissory note) with or issue a
Variable Security to any party other than the Holder for a period of thirty (30)
Trading Days following the Issue Date without written approval from the Holder.
The Borrower agrees that this is a material term of the Note and any breach of
this Section 3.11 will result in an Event of Default.

 

3.12   Judgments. Any money judgment, writ or similar process shall be entered
or filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.13       Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent and (i) the Borrower fails to obtain
written approval from the Holder prior to the effective date of such
replacement, or (ii) the Borrower fails to provide, prior to the effective date
of such replacement, a fully executed Irrevocable Transfer Agent Instructions in
a form as initially delivered pursuant to the Purchase Agreement (including but
not limited to the provision to irrevocably reserve shares of Common Stock in
the Reserved Amount) signed by the successor transfer agent to Borrower and the
Borrower.

 

3.14        Bid Price. If the Borrower loses the “bid” price for its Common
Stock ($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2)
and/or a market (including the OTCBB, OTCQB or an equivalent replacement
exchange) for its Common Stock, which remains uncured for ten (10) calendar
days.

 

3.15       Failure To Deliver Returnable Shares. The Borrower fails to deliver
the Returnable Shares to the Holder within three (3) business days of the Issue
Date.

 

3.16 Market Capitalization. The Borrower fails to maintain a market
capitalization of at least $1,000,000 on any Trading Day, which shall be
calculated by multiplying (i) the closing bid price of the Borrower’s common
stock on the Trading Day immediately preceding the respective date of
calculation by (ii) the total shares of the Borrower’s common stock issued and
outstanding on the Trading Day immediately preceding the respective date of
calculation.

 

3.17 Maximum Conversion. If at any time while this Note is outstanding, and
assuming the beneficial ownership limitations contained in this Note did not
apply to this specific calculation, the Holder could convert the amounts
outstanding under Note into more than 4.99% of the outstanding shares of Common
Stock of the Company as of the date of calculation (including any beneficial
ownership associated with the Returnable Shares held at the time of such
calculation).

 

3.18       Prohibition on Debt and Variable Securities.  So long as the Note is
outstanding, the Issuer shall not, without written consent of the Investor,
enter into any Section 3(a)(10) Transaction or any other similar settlement or
exchange.

 

3.19       OTC Marketplace Segments. If (i) the Common Stock of the Borrower or
the Borrower itself has any notation on the OTC Markets Group website
(www.otcmarkets.com) other than “Current Information,” including but not limited
to “Limited Information” (Yield Sign) or “No Information” (Stop Sign), or if the
Common Stock of the Borrower is shown only as quoted on the “grey markets,” and
(ii) by reason thereof, the Holder is unable to obtain a standard “144 legal
opinion” from an attorney reasonably acceptable to The Holder, its brokerage
firm, and the Company’s transfer agent in order to facilitate the Holder’s
conversion of any of the Borrower’s obligations hereunder into shares of the
Borrower’s Common Stock and thereupon deposit such shares into the Holder’s
brokerage account.

 

3.20 Dilutive Issuance. If at any time while this Note is outstanding, the
Company issues any of its common stock at a price per share price lower than the
Conversion Price then in effect.

 

3.21  Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of material non-public information concerning the
Borrower, to the holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

 

3.22       DDQ. If any of the information in the due diligence questionnaire,
provided by the Borrower to the Holder on or around the Issue Date, is false or
misleading in any material respect.

 

3.23 Prior Notes.  If, at any time on or after the Issue Date, the Borrower
alters the conversion terms of any promissory note that was issued on or before
the day immediately prior to the Issue Date.

 

3.24 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings); and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.

3.25       Repayment of Prior Notes. The Borrower fails to provide proof of the
full repayment of the $53,000 convertible promissory note issued by the Company
on or around January 9, 2019 and $138,000 convertible promissory note issued by
the Company on or around January 28, 2019 within three (3) business days after
the Borrower’s receipt of the proceeds of the Note.

 

 



 

Upon the occurrence of any Event of Default specified in Sections 3.1, 3.2, 3.3,
3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17,
3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, and/or 3.25, the Holder shall no
longer be required to return the Returnable Shares to the Borrower under any
circumstances and the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to (i) 150% (except with respect to SECTION 3.2, in
which case 150% shall be replaced with 200%) times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the “Default Amount”)
and all other amounts payable hereunder shall immediately become due and
payable, all without demand, presentment or notice, all of which hereby are
expressly waived, together with all costs, including, without limitation, legal
fees and expenses, of collection, and the Holder shall be entitled to exercise
all other rights and remedies available at law or in equity. This requirement by
the Borrower shall automatically apply upon the occurrence of an Event of
Default without the need for any party to give any notice or take any other
action.

 

The Holder shall have the right at any time to convert the Default Amount, in
whole or in part, at the Conversion Price in effect at the time of conversion,
subject to the beneficial ownership limitations contained in the Note.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Borrower
for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Borrower
for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Article IV. MISCELLANEOUS

 

4.1  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

 



 

If to the Borrower, to:

 

Ethema Health Corporation

810 Andrews Avenue

Delray Beach, FL 33483

E-mail: shawn@ethemahealth.com

  

If to the Holder:

 

Labrys Fund, LP

48 Parker Road

Wellesley, MA 02482

E-mail: admin@equiluxgroup.com

 

With a copy to (which copy shall not constitute notice):

 

Anthony L.G., PLLC

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Attn: Chad Friend, Esq., LL.M.

E-mail: CFriend@AnthonyPLLC.com

 

4.3  Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

4.4  Assignability. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of this Note represented by this Note
may be less than the amount stated on the face hereof. The Borrower shall not
assign any of its rights or obligations under this Note without the signed
written consent of the Holder.

 

4.5  Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees. 

4.6   Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws. The parties hereby warrant and represent that the selection of Delaware
law as governing under this Note (i) has a reasonable nexus to each of the
Parties and to the transactions contemplated by the Note; and (ii) does not
offend any public policy of Delaware, Massachusetts, or of any other state,
federal, or other jurisdiction.  Any action brought by either party against the
other arising out of or related to this Note, or any other agreements between
the parties, shall be commenced only in the state or federal courts of general
jurisdiction located in the Commonwealth of Massachusetts, except that all such
disputes between the parties shall be subject to alternative dispute resolution
through binding arbitration at the Holder’s sole discretion and election
(regardless of which party initiates the legal proceedings). The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties agree
that, in connection with any such arbitration proceeding, each shall submit or
file any claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties agree to submit to
the jurisdiction of such courts or to such arbitration panel, as the case may
be.

 

 



If the Holder elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in the Commonwealth of Massachusetts
and administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules and Mediation Procedures in effect on the Issue
Date, except as modified by this Note. The Holder’s election to arbitrate shall
be made in writing, delivered to the other party, and filed with the American
Arbitration Association. The American Arbitration Association must receive the
demand for arbitration prior to the date when the institution of legal or
equitable proceedings would be barred by the applicable statute of limitations,
unless legal or equitable proceedings between the parties have already
commenced, and the receipt by the American Arbitration Association of a written
demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Holder reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Note or any other related transaction document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law. 

4.7  Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8  Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

 

4.9  Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Borrower shall
provide the Holder with prior notification of any meeting of the Borrower’s
shareholders (and copies of proxy materials and other information sent to
shareholders). In the event of any taking by the Borrower of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9
including, but not limited to, name changes, recapitalizations, etc. as soon as
possible under law.

 

 



 

4.10          Usury. If Notwithstanding any provision in this Note or the
related transaction documents to the contrary, the total liability for payments
of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions, or other sums which
may at any time be deemed to be interest, shall not exceed the limit imposed by
the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed
by the usury laws of the jurisdiction governing this Note, all sums in excess of
those lawfully collectible as interest for the period in question shall,
without further agreement or notice by, between, or to any party hereto, be
applied to the reduction of the outstanding principal balance due hereunder
immediately upon receipt of such sums by the Holder hereof, with the same force
and effect as though the Company had specifically designated such excess sums to
be so applied to the reduction of the principal
balance then outstanding, and the Holder hereof had agreed to accept such sums
as a penalty-free payment of principal; provided, however, that the Holder may,
at any time and from time to time, elect, by notice in writing to the Company,
to waive, reduce, or limit the collection of any sums in excess of those
lawfully collectible as interest, rather than accept such sums as a prepayment
of the principal balance then outstanding. It is the intention of the parties
that the Company does not intend or expect to pay, nor does the Holder intend or
expect to charge or collect any interest under this Note greater than the
highest non-usurious rate of interest which may be charged under applicable law.

 

4.11          Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required. No
provision of this Note shall alter or impair the obligation of the Borrower,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the form, herein prescribed.

 

4.12          Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

4.13          Dispute Resolution. In the case of a dispute as to the
determination of the Conversion Price, Conversion Amount, any prepayment amount
or Default Amount, Issue, Closing or Maturity Date, the closing bid price, or
fair market value (as the case may be) or the arithmetic calculation of the
Conversion Price or the applicable prepayment amount(s) (as the case may be),
the Borrower or the Holder shall submit the disputed determinations or
arithmetic calculations via facsimile (i) within two (2) Business Days after
receipt of the applicable notice giving rise to such dispute to the Borrower or
the Holder or (ii) if no notice gave rise to such dispute, at any time after the
Holder learned of the circumstances giving rise to such dispute. If the Holder
and the Borrower are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation (as the case may be) being submitted to the Borrower or the Holder,
then the Borrower shall, within two (2) Business Days, submit via facsimile (a)
the disputed determination of the Conversion Price, the closing bid price, the
or fair market value (as the case may be) to an independent, reputable
investment bank selected by the Borrower and approved by the Holder or (b) the
disputed arithmetic calculation of the Conversion Price, Conversion Amount, any
prepayment amount or Default Amount, to an independent, outside accountant
selected by the Holder that is reasonably acceptable to the Borrower. The
Borrower shall cause at its expense the investment bank or the accountant to
perform the determinations or calculations and notify the Borrower and the
Holder of the results no later than ten (10) Business Days from the time it
receives such disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation shall be binding upon all parties
absent demonstrable error.

4.14          Terms of Future Financings.  So long as this Note is outstanding,
upon any issuance by the Borrower or any of its subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder.  The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion lookback periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.

4.15          Piggyback Registration Rights. The Borrower shall include on the
next registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than Fifteen Thousand and No/100 United States Dollars ($15,000), being
immediately due and payable to the Holder at its election in the form of a cash
payment or added to the balance of this Note.

 

 



4.16        Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Trading Day after any such receipt or delivery,
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.

4.17 Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of capital or financing from any 3rd party, that
the Borrower intends to act upon, then the Borrower must first offer such
opportunity to the Holder to provide such capital or financing to the Borrower
on the same terms as each respective 3rd party’s terms. Should the Holder be
unwilling or unable to provide such capital or financing to the Borrower within
5 trading days from Holder’s receipt of written notice of the offer (the “Offer
Notice”) from the Borrower, then the Borrower may obtain such capital or
financing from that respective 3rd party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 30 days after the date of the Offer Notice. If the Borrower
does not receive the capital or financing from the respective 3rd party within
30 days after the date of the respective Offer Notice, then the Borrower must
again offer the capital or financing opportunity to the Holder as described
above, and the process detailed above shall be repeated. The Offer Notice must
be sent via electronic mail to Admin@EquiluxGroup.com.

 

 

 

[signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the date first above written.

 

 

ETHEMA HEALTH CORPORATION

 

 

By: _______________________________

Name: Shawn Leon

Title: Chief Executive Officer

 



 

 



 

 

 

EXHIBIT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_________________principal amount of
the Note (defined below) together with $________________ of accrued and unpaid
interest thereto, totaling $_____________ into that number of shares of Common
Stock to be issued pursuant to the conversion of the Note (“Common Stock”) as
set forth below, of Ethema Health Corporation, a Colorado corporation (the
“Borrower”), according to the conditions of the convertible note of the Borrower
dated as of July 8, 2019 (the “Note”), as of the date written below. No fee will
be charged to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ]         The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal At Custodian system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:

Account Number:

 

[ ]       The undersigned hereby requests that the Borrower issue a certificate
or certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

Name: Labrys Fund, LP

Address: _________________________________

 

Date of Conversion: _____________

 

Applicable Conversion Price: $____________

 

Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Notes: ______________

 

Amount of Principal Balance Due remaining

Under the Note after this conversion: ______________

 

Accrued and unpaid interest remaining:

$____________

Default Amounts & Penalties remaining (if applicable):

$____________

 

LABRYS FUND, LP

 

By:_____________________________

Name: _________________________

Title: Principal

Date: ___________________________



 

